       Case 5:20-mj-00410-DUTY Document 6 Filed 08/13/20 Page 1 of 3 Page ID #:15



AO 472 (Rev. 11116) Order of Detention Pending Trial
                                                                                                     U.S. DISTRICT
                                                                                                                     COURT
                                       UNITED STATES DISTRICT COUR
                                                                   for the
                                                                                                   Hui 13 ~2U
                                                        Central District of California        ~—
                                                                                           CENTRgL p~STRICT OF
                                                                                           6Y                  CALIFC
                                                                                                                  CND
                    United States of America                          )

                                                                             Case No. ~~~ ~ V ~ ~ i l./

                              Defendant


                                        ORDER OF DETENTION PENDING TRIAL
                                                       Part I -Eligibility for Detention

      Upon the

                ~    otion ofthe Government attorney pursuant to 18 U.S.C. § 31420(1), or
                    Motion of the Government or Court's own motion pursuant to 18 U.S.C. § 3142(fl(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings offact
and conclusions of law, as required by 18 U.S.C. § 3142(1), in addition to any other findings made at the hearing.

                              Part 11 -Findings of Fact and Law as to Presumptions under § 3142(e)

   O A. Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(e)(2)(previous violator): There is a rebuttable
     presumption that no condition or combination of conditions will reasonably assure the safety of any other person
     and the community because the following conditions have been met:
         ~1 (1)the defendant is charged with one ofthe following crimes described in 18 U.S.C. § 31420(1):
               O(a)a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in l8 U.S.C.
                  § 2332b(g)(5)(B)for which a maximum term of imprisonment of 10 years or more is prescribed; or
               ~(b)an offense for which the maximum sentence is life imprisonment or death; or
               ~(c)an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                  Controlled Substances Act(21 U.S.C. §§ 801-904),the Controlled Substances Import and Export Act
                 (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C.(46 U.S.C. §§ 70501-70508); or
               Q(d)any felony if such person has been convicted oftwo or more offenses described in subparagraphs
                (a)through (c)ofthis paragraph, or two or more State or local offenses that would have been offenses
                  described in subparagraphs(a)through (c)of this paragraph if a circumstance giving rise to Federal
                 jurisdiction had existed, or a combination of such offenses; or
               ~(e) any felony that is not otherwise a crime of violence but involves:
                (i) a minor victim;(ii) the possession ofa firearm or destructive device(as defined in 18 U.S.C. § 921);
                (iii) any other dangerous weapon; or(iv) a failure to register under 18 U.S.C. § 2250; and
          7
          1 (2)the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
            § 3142(fl(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
          Q (3)the offense described in paragraph (2)above for which the defendant has been convicted was
            committed while the defendant was on release pending trial for a Federal, State, or local offense; and
         ~ (4)a period of not more than five years has elapsed since the date of conviction, or the release ofthe
             defendant from imprisonment, for the offense described in paragraph(2)above, whichever is later.

                                                                                                                     Page I of 3
       Case 5:20-mj-00410-DUTY Document 6 Filed 08/13/20 Page 2 of 3 Page ID #:16



AO 472 (Rev. I I /16) Order of Detention Pending Trial
                                                                                                        There is a
   ~ B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3)(narcorres,firearm, other offenses):
                                                                                                                  of the
     rebuttable presumption that no condition or combination ofconditions will reasonably assure the appearance
                                                           because there is probable cause to believe that the defendant
     defendant as required and the safety ofthe community
     committed one or more ofthe following offenses:
          Q (1)an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
            Controlled Substances Act(21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act(21
             U.S.C. §§ 951-971), or Chapter 705 ofTitle 46, U.S.C.(46 U.S.C. §§ 70501-70508);
          O (2)an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
          ~ (3)an offense listed in 18 U.S.C. § 2332b(gx5)(B} for which a maximum term of imprisonment of l0 years
             or more is prescribed;
          ~(4)an offense under Chapter 77 ofTitle 18, U.S.C.(18 U.S.C. §§ 1581-1597)for which a maximum term of
             imprisonment of20 years or more is prescribed; or
          ~ (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241,2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422,2423, or 2425.

    O C. Conclusions Regarding Applicability of Any Presumption Established Above

             Q The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                 ordered on that basis. (Parr III need not be completed.)

                  1:

             ~ The defendant has presented evidence sufficient to rebut the presumption, but after considering the
               presumption and the other factors discussed below, detention is warranted.

                                     Part III -Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g)and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

        By clear and convincing evidence that no condition or combination ofconditions of release will reasonably assure
           safety of any other person and the community.

            a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
        the defendants appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

         O Weight of evidence against the defendant is strong
         Q   bject to lengthy period of incarceration if convicted
           Prior criminal history
         Q articipation in criminal activity while on probation, parole, or supervision
             story of violence or use of weapons
            istory of alcohol or substance abuse
           L ck of stable employment
         ~ ack ofstable residence
            ack of financially responsible sureties


                                                                                                                     Page 2 of 3
       Case 5:20-mj-00410-DUTY Document 6 Filed 08/13/20 Page 3 of 3 Page ID #:17



AO 472 (Rev. I 1 /16) Order of Detention Pending Trial

       ~ Lack of significant community or family ties to this district
       ~ Significant family or other ties outside the United States
       ~ Lack of legal status in the United States
       ~ bject to removal or deportation after serving any period of incarceration
           rior failure to appear in court as ordered
       O rior attempts)to evade law enforcement
       ~ e of alias{es) or false documents
           ackground information unknown or unverified
       ~ rior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:




                                                    Part IV -Directions Regarding Detention

The defendant is remanded to the custody ofthe Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate,to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reason le opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of n attorney for the Government, the person in
charge ofthe corrections facility must deliver the defendant to a United St s Marshal for the pure se of an appearance in
connection with a court proceeding.

Date:                   ~ ~[J~~
                                                                                U ted tates Magistrate Judge




                                                                                                                    Page 3 of 3
